Citation Nr: 1641161	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee strain, with degenerative changes, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for service-connected degenerative joint disease (DJD), right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to January 1956 and from February 1957 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2010 the Veteran testified at a videoconference, chaired by the undersigned. A transcript thereof is of record.

In the March 2015 Board decision it was noted that claims for service connection for disability of both elbows and service connection for a heart condition had not been adjudicated by the RO and, so, those claims were referred to the RO.  From the record, it appears that these claims have still not been adjudicated and, so, the Board has no jurisdiction and these claims are again referred to the RO for initial adjudication.

The Veteran appealed the Board's 2015 decision to the Court of Appeals for Veterans Claims (CAVC); in April 2016, CAVC issued a memorandum decision remanding the case to the Board for reconsideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2016 CAVC remand directed the Board to reconsider the Veteran's contentions of instability in his left and right knees.  The Board, in a March 2015 decision, found the Veteran's contentions of instability credible, however, the Board deemed clinical testing the only basis on which a rating under DC 5257 may be assigned.  See 38 C.F.R. § 4.71a, DC 5257 (2016) (expressing no limitation on the types of applicable evidence).

The Board notes that the Veteran receives treatment for his bilateral knee disability at the Nashville VA Medical Center.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was last afforded a VA examination to determine the severity of his bilateral knee disabilities in April 2011.  The Board finds that a contemporaneous examination is warranted to address the Veteran's contentions of a worsening of his bilateral knee disabilities and his assertion that he manifests instability of the left and right knee.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment and evaluation records from the Nashville VA Medical Center.

2.  Schedule the Veteran for an examination to determine the current severity of his left and right knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner is requested to review all pertinent records associated with the claims file.  

The examiner is specifically directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

 "If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so."

The examiner is directed to provide the following opinion:  Does the Veteran manifest recurrent subluxation or lateral instability of either the left or right knee?

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




